MEMORANDUM **
Waldo Ortega-Mendoza appeals from the 24-month sentence imposed upon revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we vacate and remand for re-sentencing.
Ortega-Mendoza contends that the district court relied on impermissible factors in sentencing him. He also contends that his sentence is unreasonable. In light of our recent decision in United States v. Simtob, 485 F.3d 1058, 1063-64 (9th Cir. 2007), it is unclear whether or not the district court relied on impermissible factors in sentencing Ortega-Mendoza. See also United States v. Miqbel, 444 F.3d 1173, 1181-82 (9th Cir.2006). Moreover, the district court did not otherwise explain its sentence, or, at minimum, explain why it rejected Ortega-Mendoza’s arguments in support of a lower sentence. See United States v. Carty, 520 F.3d 984, 991-92 (9th Cir.2008) (en banc). We therefore conclude that the district court procedurally erred in sentencing Ortega. Id.
VACATED AND REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.